UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Enhanced Global Bond Fund Contents 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 40 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 56 Information About Your Fund's Expenses 57 Tax Information 58 Investment Management Agreement Approval 63 Summary of Management Fee Evaluation by Independent Fee Consultant 67 Board Members and Officers 72 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. DWS Enhanced Global Bond Fund returned 4.41% during the 12-month period ended October 31, 2012, outperforming the 3.54% return of the benchmark, the Barclays Global Aggregate Bond Index. Investment Strategy Portfolio management typically considers a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics and changes in supply and demand within the global bond markets. In choosing individual bonds, portfolio management uses independent analysis to look for bonds that have attractive yields and show improving credit. In addition to the fund's main investment strategy, we seek to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-market currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities). The global bond markets performed very well during the past year, thanks to a nearly ideal environment of slow economic growth, tame headline inflation, improving investor risk appetites and the continued low-rate policies of the world's major central banks. In the United States, the U.S. Federal Reserve Board (the Fed) maintained its stimulative policies known as "Operation Twist" (selling short-term bonds and buying long-term bonds to drive down yields on the latter) and "quantitative easing" (buying Treasuries and mortgage-backed securities to push down long-term rates and stimulate the economy). At the same time, the Fed pledged to keep short-term rates near zero through 2015. In Europe, meanwhile, policy makers took definitive steps to address the region's crisis, highlighted by European Central Bank (ECB) President Mario Draghi's statement that the ECB would do "whatever it takes" to hold the Eurozone together. Together, these policies contributed to declining yields — and rising prices — for U.S. Treasuries. The 10-year note closed the annual period at 1.72%, vs. 2.17% a year earlier. Similarly, government bonds in other large developed nations produced only modest gains. The low yields on U.S. Treasuries and the key major global bond markets, such as Germany and the United Kingdom, boosted other market segments as investors sought the higher income available in the non-Treasury "spread sectors." Mortgage-backed securities and investment-grade corporate bonds produced significant gains, and high-yield and emerging-market bonds rewarded investors with double-digit returns. Fund Performance Our team took over the fund's management duties on June 26, 2012, so the fund's 12-month performance incorporates the results of two management teams. From November 1, 2011 through June 26, 2012, the primary positive factors contributing to the fund's performance were the fund's allocations to Venezuela, mortgage-backed securities and corporate bonds, particularly those issued by companies in the financial sector. The primary detractors during this time were the fund's positions in Argentina, German bunds and corporate bonds issued by companies in the industrial sector. Since we took over the fund, the largest contributors have been our positions in commercial mortgage-backed securities, corporate bonds and the emerging markets. The fund's currency overlay strategy — which seeks to take advantage of the difference between higher- and lower-yielding currencies — detracted slightly as did our positions in European government bonds. Outlook and Positioning We seek to invest in the "best ideas" of the DWS bond research team. We manage the portfolio actively, as we will invest anywhere in the global markets to capture value. This approach has led us to take a 22% position in domestic corporate bonds at the end of the reporting period. We are very opportunistic in this segment of the portfolio, as we actively shift our holdings to capture value in certain segments of the market. For instance, we have been actively moving out bonds issued by companies in the financial sector, which have become less attractive in value, towards the industrials sector, which offers better yields. We also held a modest 10% position in high-yield bonds as of the end of the reporting period, with a focus on higher-rated bonds within the asset class. Overall, we employed a cautious approach within the fund's investment-grade corporate and high-yield segments. While we continued to like the underlying fundamentals and supply-and-demand dynamics in these markets as of the close of the period, yields have fallen so far that the asset classes offer less value than they did a year ago. Nearly 30% of the fund's assets were invested in mortgage-backed securities (MBS). We believed the underlying credit quality of many securities was higher than the rating agencies were giving them credit for, a disconnect that we viewed as a value opportunity. In addition, we believed the asset class was supported by an improving housing market and the Fed's September announcement that it would be buying mortgage-backed securities as part of its quantitative easing program. "We believe our ability to invest throughout the full range of global fixed-income securities is useful at a time in which global central banks are likely to keep short-term interest rates at ultra low levels." Within our developed-market international allocation (18% of assets), we emphasized the government bonds of larger, lower-risk countries rather than seeking the higher yields in smaller, riskier economies such as Italy or Spain. Given the continued challenges stemming from the debt crisis in Europe and general sluggishness of global growth trends, we favored relative safety over yield. We also held an 9% position in U.S. Treasuries as a "hedge" against potential financial-market disruptions stemming from U.S. political headlines or a revival of the European debt crisis. We invested 12% of the fund in emerging-markets bonds as of the end of the reporting period. Although the emerging markets have performed very well in the past year, we continued to find opportunity in the asset class given that governments and corporations in this market segment both continued to feature strong underlying fundamentals. Most sovereign issuers are now rated investment grade, which indicates that country-specific risks are lower today than in the past. The rise of the corporate bond market in emerging nations has also added depth to the asset class by providing investors with a wider range of options. We expect that the investment backdrop will remain much the same in the months ahead as it has in the past year, with the Fed's low-rate policy continuing to provide support for the non-Treasury spread sectors by fueling demand for higher-yielding investments. At the same time, shifting investor risk appetites and news flows out of Europe will inevitably influence short-term market performance. However, we believe volatility may be beneficial, as it provides us with greater latitude to take advantage of market dislocations through our relative-value style. We believe our ability to invest throughout the full range of global fixed-income securities is useful at a time in which global central banks are likely to keep short-term interest rates at ultra low levels. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • Head of US High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Ohn Choe, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BS, Georgetown University Kumar Vemuri, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager for Specialty Fixed Income: New York. • Joined Deutsche Asset Management in 2009 after 12 years experience at Bell Labs Innovations, Alcatel-Lucent, TCS-BNR Labs, and Larsen & Toubro Ltd. • MBA, MIT Sloan School of Management, MS, University of Cincinnati; BEng University of Bombay, India. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Spread sectors include all non-U.S. Treasury, investment-grade sectors including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial mortgage-backed securities. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Yield (or current yield) is the income generated by an investment divided by its current price. Investment-grade refers to the credit quality rating given to municipal bonds, corporate bonds and mortgage-backed securities. It indicates that it has a relatively low risk of default. Bond rating firms such as Standard & Poor's use different designations consisting of upper- and lower-case letters to identify a bond's credit quality rating with AAA and AA the highest credit quality rating, A and BBB the medium credit quality or investment-grade rating and BB or below a low credit quality rating. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.41% 2.57% 4.84% 5.18% Class B 3.58% 1.74% 4.03% 4.34% Class C 3.74% 1.85% 4.09% 4.37% Barclays Global Aggregate Bond Index† 3.54% 4.82% 5.85% 6.46% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -0.29% 1.01% 3.88% 4.69% Class B (max 4.00% CDSC) 0.58% 1.10% 3.86% 4.34% Class C (max 1.00% CDSC) 3.74% 1.85% 4.09% 4.37% Barclays Global Aggregate Bond Index† 3.54% 4.82% 5.85% 6.46% No Sales Charges Class S 4.81% 2.86% 5.15% 5.47% Barclays Global Aggregate Bond Index† 3.54% 4.82% 5.85% 6.46% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.12%, 1.91%, 1.86% and 0.84% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. † Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12†† % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.86%, 0.14%, 0.16% and 1.17% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.94%,1.15%, 1.19% and 2.26% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — World Bond Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 70 3-Year of 92 5-Year of 68 10-Year of 79 Class B 1-Year of 80 3-Year of 97 5-Year of 87 10-Year of 91 Class C 1-Year of 77 3-Year of 97 5-Year of 84 10-Year of 90 Class S 1-Year of 66 3-Year of 91 5-Year of 61 10-Year 97 of 76 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($)(a) Value ($) Bonds 93.1% Argentina 0.1% Republic of Argentina, 7.0%, 10/3/2015 (Cost $226,347) Australia 0.3% FMG Resources August 2006 Pty Ltd., 144A, 6.0%, 4/1/2017 (Cost $441,100) Austria 1.6% Republic of Austria, 144A, 4.0%, 9/15/2016 (Cost $2,264,822) EUR Bermuda 0.5% Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Weatherford International Ltd., 5.125%, 9/15/2020 (Cost $757,869) Brazil 1.0% Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Globo Comunicacao e Participacoes SA, 144A, 4.875%, 4/11/2022 Itau Unibanco Holding SA, 144A, 5.65%, 3/19/2022 Samarco Mineracao SA, 144A, 4.125%, 11/1/2022 (Cost $1,521,015) Canada 4.5% Bombardier, Inc., 144A, 5.75%, 3/15/2022 Cenovus Energy, Inc., 3.0%, 8/15/2022 Encana Corp., 5.15%, 11/15/2041 Government of Canada: 4.25%, 6/1/2018 CAD 5.0%, 6/1/2014 CAD Series WL43, 5.75%, 6/1/2029 CAD IAMGOLD Corp., 144A, 6.75%, 10/1/2020 MEG Energy Corp., 144A, 6.375%, 1/30/2023 Novelis, Inc., 8.75%, 12/15/2020 Quebecor Media, Inc., 144A, 5.75%, 1/15/2023 Teck Resources Ltd., 3.0%, 3/1/2019 Xstrata Finance Canada Ltd., 144A, 4.0%, 10/25/2022 (Cost $6,008,243) Cayman Islands 0.9% Grupo Aval Ltd., 144A, 4.75%, 9/26/2022 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Odebrecht Finance Ltd., 144A, 7.125%, 6/26/2042 Offshore Group Investment Ltd., 144A, 7.5%, 11/1/2019 Shelf Drilling Holdings Ltd., 144A, 8.625%, 11/1/2018 Transocean, Inc., 3.8%, 10/15/2022 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 (Cost $1,416,063) Chile 0.3% Corporacion Nacional del Cobre de Chile, 144A, 3.0%, 7/17/2022 (Cost $506,575) Colombia 0.3% Bancolombia SA, 5.125%, 9/11/2022 (Cost $497,105) Croatia 0.4% Republic of Croatia, REG S, 6.75%, 11/5/2019 (Cost $484,581) France 4.0% BNP Paribas SA, 2.375%, 9/14/2017 GDF Suez, 144A, 2.875%, 10/10/2022 Government of France, 4.25%, 10/25/2023 EUR (Cost $5,742,985) Germany 2.1% Federal Republic of Germany: Series 09, 3.25%, 1/4/2020 EUR Series 08, 4.75%, 7/4/2040 EUR Unitymedia Hessen GmbH & Co., KG: 144A, 7.5%, 3/15/2019 EUR 144A, 8.125%, 12/1/2017 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR (Cost $2,920,970) Hungary 0.4% Republic of Hungary, 7.625%, 3/29/2041 (Cost $541,750) Indonesia 0.3% Republic of Indonesia: 144A, 4.875%, 5/5/2021 REG S, 4.875%, 5/5/2021 (Cost $546,500) Italy 2.9% Buoni Poliennali Del Tesoro: 5.0%, 3/1/2022 EUR 6.0%, 5/1/2031 EUR 6.5%, 11/1/2027 EUR (Cost $4,263,059) Japan 0.5% Mizuho Corporate Bank Ltd., 144A, 2.95%, 10/17/2022 (Cost $857,489) Kazakhstan 0.4% Development Bank of Kazakhstan JSC, 6.5%, 6/3/2020 KazMunayGas National Co., Series 1, REG S, 8.375%, 7/2/2013 (Cost $720,266) Korea 0.3% Korea Gas Corp., 144A, 2.25%, 7/25/2017 (Cost $501,350) Luxembourg 0.8% ArcelorMittal, 6.125%, 6/1/2018 Evraz Group SA, 144A, 7.4%, 4/24/2017 Intelsat Jackson Holdings SA, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 11.25%, 2/4/2017 (Cost $1,275,607) Marshall Islands 0.0% Navios Maritime Holdings, Inc., 8.875%, 11/1/2017 (Cost $20,400) Mexico 0.9% BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 Petroleos Mexicanos, 144A, 5.5%, 6/27/2044 (Cost $1,366,550) Netherlands 4.3% Government of Netherlands, 144A, 4.5%, 7/15/2017 EUR ING Bank NV, 144A, 2.0%, 9/25/2015 Kazakhstan Temir Zholy Finance BV, 144A, 6.95%, 7/10/2042 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 (Cost $6,573,741) Panama 0.5% Republic of Panama: 5.2%, 1/30/2020 6.7%, 1/26/2036 (Cost $672,502) Poland 0.3% Republic of Poland, 3.0%, 3/17/2023 (Cost $486,366) Portugal 0.3% Portugal Obrigacoes do Tesouro, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 0.3% Russian Federation, REG S, 5.0%, 4/29/2020 (Cost $409,500) Serbia 0.3% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $429,917) Sweden 0.2% Nordea Bank AB, 144A, 4.25%, 9/21/2022 (Cost $372,615) Thailand 0.2% Bangkok Bank PCL, 144A, 3.875%, 9/27/2022 (Cost $248,442) Turkey 0.7% Akbank TAS, 144A, 5.0%, 10/24/2022 Anadolu Efes Biracilik Ve Malt Sanayii AS, 144A, 3.375%, 11/1/2022 Export Credit Bank of Turkey, 144A, 5.875%, 4/24/2019 Republic of Turkey, 6.0%, 1/14/2041 (Cost $1,036,255) Ukraine 0.1% Ukraine Government International Bond, 144A, 6.58%, 11/21/2016 (Cost $223,297) United Arab Emirates 0.2% Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 (Cost $282,500) United Kingdom 5.1% Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 Aviva PLC, 5.7%, 12/31/2049 EUR RBS Citizens Financial Group, Inc., 144A, 4.15%, 9/28/2022 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 United Kingdom Treasury Bonds: 4.75%, 12/7/2038 GBP 5.0%, 3/7/2025 GBP (Cost $7,462,166) United States 57.8% Accuride Corp., 9.5%, 8/1/2018 ADT Corp., 144A, 3.5%, 7/15/2022 AES Corp., 8.0%, 10/15/2017 Agilent Technologies, Inc., 3.2%, 10/1/2022 Ally Financial, Inc., 6.25%, 12/1/2017 Alphabet Holding Co., Inc., 144A, 7.75%, 11/1/2017 (PIK) AMC Entertainment, Inc., 8.75%, 6/1/2019 American International Group, Inc., 4.875%, 6/1/2022 Amgen, Inc., 5.15%, 11/15/2041 Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 1.964%*, 11/15/2015 Bank of America Corp., 5.75%, 12/1/2017 BE Aerospace, Inc., 6.875%, 10/1/2020 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.716%*, 6/11/2040 Belden, Inc., 144A, 5.5%, 9/1/2022 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) (b) Braskem America Finance Co., 144A, 7.125%, 7/22/2041 BreitBurn Energy Partners LP, 144A, 7.875%, 4/15/2022 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Cablevision Systems Corp., 8.625%, 9/15/2017 Caesar's Entertainment Operating Co., Inc., 144A, 8.5%, 2/15/2020 California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Calpine Corp., 144A, 7.5%, 2/15/2021 CCO Holdings LLC, 6.5%, 4/30/2021 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 CDW LLC, 8.5%, 4/1/2019 Cequel Communications Escrow 1 LLC, 144A, 6.375%, 9/15/2020 Chevron Corp., 3.95%, 3/3/2014 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CIT Group, Inc., 4.25%, 8/15/2017 Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.964%*, 8/15/2018 Citigroup/Deutsche Bank Commercial Mortgage Trust, "AM", Series 2007-CD5, 6.122%*, 11/15/2044 Clear Channel Worldwide Holdings, Inc., Series B, 7.625%, 3/15/2020 CNA Financial Corp., 5.75%, 8/15/2021 Commercial Mortgage Trust, "AM", Series 2007-C9, 5.65%, 12/10/2049 Community Health Systems, Inc., 7.125%, 7/15/2020 ConAgra Foods, Inc., 3.25%, 9/15/2022 Continental Resources, Inc., 144A, 5.0%, 9/15/2022 Credit Suisse Mortgage Capital Certificates, "A3", Series 2006-C3, 5.805%*, 6/15/2038 Cricket Communications, Inc., 7.75%, 10/15/2020 Crown Castle International Corp., 144A, 5.25%, 1/15/2023 CSX Corp., 6.15%, 5/1/2037 CVS Caremark Corp., 5.75%, 5/15/2041 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Del Monte Corp., 7.625%, 2/15/2019 DIRECTV Holdings LLC, 2.4%, 3/15/2017 DISH DBS Corp., 7.875%, 9/1/2019 Dow Chemical Co., 5.25%, 11/15/2041 DTE Energy Co., 7.625%, 5/15/2014 E*TRADE Financial Corp., 6.75%, 6/1/2016 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 EP Energy LLC, 144A, 7.75%, 9/1/2022 Equinix, Inc., 7.0%, 7/15/2021 Federal Home Loan Mortgage Corp.: "NI", Series 4020, Interest Only, 3.0%, 3/15/2027 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "LI", Series 3838, Interest Only, 4.5%, 4/15/2022 4.5%, 6/1/2041 Federal National Mortgage Association: 2.5%, 5/1/2027 (b) 3.0%, 11/15/2027 (b) 3.5%, 12/1/2041 (b) 4.5%, 3/1/2023 4.5%, 5/1/2041 ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Fiserv, Inc., 3.5%, 10/1/2022 FMC Technologies, Inc., 3.45%, 10/1/2022 Ford Motor Credit Co., LLC: 4.25%, 9/20/2022 7.0%, 4/15/2015 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.875%, 1/31/2022 Frontier Communications Corp.: 7.125%, 1/15/2023 8.5%, 4/15/2020 General Electric Capital Corp., 2.9%, 1/9/2017 Gilead Sciences, Inc., 4.4%, 12/1/2021 Government National Mortgage Association: "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "HX", Series 2012-91, 3.0%, 9/20/2040 3.0%, 6/1/2042 (b) 3.0%, 7/1/2042 (b) 3.5%, 8/20/2042 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 7.0% with various maturities from 1/15/2029 until 2/15/2029 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Halcon Resources Corp., 144A, 9.75%, 7/15/2020 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hertz Corp., 6.75%, 4/15/2019 Hewlett-Packard Co., 3.3%, 12/9/2016 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 Huntsman International LLC, 8.625%, 3/15/2021 IMS Health, Inc., 144A, 6.0%, 11/1/2020 International Lease Finance Corp., 8.75%, 3/15/2017 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Kroger Co., 6.9%, 4/15/2038 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 Level 3 Financing, Inc., 144A, 7.0%, 6/1/2020 Levi Strauss & Co., 7.625%, 5/15/2020 (d) Linn Energy LLC, 144A, 6.25%, 11/1/2019 Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 Masco Corp., 6.125%, 10/3/2016 McKesson Corp., 4.75%, 3/1/2021 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC, 9.125%, 8/15/2019 MetroPCS Wireless, Inc., 6.625%, 11/15/2020 MGM Resorts International: 144A, 6.75%, 10/1/2020 144A, 8.625%, 2/1/2019 9.0%, 3/15/2020 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 Morgan Stanley, 4.875%, 11/1/2022 MPM Escrow LLC, 144A, 8.875%, 10/15/2020 Mylan, Inc., 144A, 7.875%, 7/15/2020 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Neuberger Berman Group LLC, 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 Norcraft Companies LP, 10.5%, 12/15/2015 Nortek, Inc., 144A, 8.5%, 4/15/2021 NRG Energy, Inc., 8.25%, 9/1/2020 Oasis Petroleum, Inc., 6.5%, 11/1/2021 Old AII, Inc., 144A, 7.875%, 11/1/2020 Owens Corning, Inc., 4.2%, 12/15/2022 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Pilgrim's Pride Corp., 7.875%, 12/15/2018 Plains Exploration & Production Co.: 6.75%, 2/1/2022 6.875%, 2/15/2023 Ply Gem Industries, Inc., 144A, 9.375%, 4/15/2017 PNC Mortgage Acceptance Corp., "J", Series 2000-C2, 144A, 6.22%, 10/12/2033 Polymer Group, Inc., 7.75%, 2/1/2019 PPL Capital Funding, Inc., 3.5%, 12/1/2022 Principal Financial Group, Inc., 3.3%, 9/15/2022 Quicksilver Resources, Inc., 11.75%, 1/1/2016 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 Reynolds Group Issuer, Inc.: 144A, 5.75%, 10/15/2020 7.125%, 4/15/2019 Rite Aid Corp., 9.25%, 3/15/2020 SandRidge Energy, Inc., 7.5%, 3/15/2021 SBA Communications Corp., 144A, 5.625%, 10/1/2019 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 Sotheby's, 144A, 5.25%, 10/1/2022 Sprint Nextel Corp.: 6.0%, 12/1/2016 8.375%, 8/15/2017 SunGard Data Systems, Inc., 144A, 6.625%, 11/1/2019 (b) Swift Energy Co., 144A, 7.875%, 3/1/2022 Tenet Healthcare Corp., 6.25%, 11/1/2018 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 TransDigm, Inc., 7.75%, 12/15/2018 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 tw telecom holdings, Inc., 144A, 5.375%, 10/1/2022 United Rentals North America, Inc., 6.125%, 6/15/2023 U.S. Treasury Bill, 0.13%**, 3/7/2013 (e) U.S. Treasury Note, 1.625%, 8/15/2022 (d) UR Merger Sub Corp.: 144A, 5.75%, 7/15/2018 144A, 7.625%, 4/15/2022 Windstream Corp.: 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 WMG Acquisition Corp., 144A, 6.0%, 1/15/2021 (b) Wolverine World Wide, Inc., 144A, 6.125%, 10/15/2020 Xerox Corp., 2.95%, 3/15/2017 (Cost $89,816,202) Venezuela 0.3% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 (Cost $441,489) Total Bonds (Cost $141,978,609) Loan Participations and Assignments 1.8% Russia Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 Gazprom OAO, REG S, 6.51%, 3/7/2022 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 RZD Capital Ltd., 5.739%, 4/3/2017 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Severstal OAO, 144A, 5.9%, 10/17/2022 VTB Bank OJSC: 144A, 6.0%, 4/12/2017 144A, 6.95%, 10/17/2022 Total Loan Participations and Assignments (Cost $2,859,505) Preferred Security 0.0% United States Citigroup, Inc., 5.95%, 1/30/2023 (c) (Cost $40,000) Shares Value ($) Preferred Stock 0.0% United States Ally Financial, Inc., 144A, 7.0% (Cost $9,688) 10 Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10 Year U.S. Treasury Note Future, Expiration Date 11/23/2012, Strike Price $134.0 (Cost $1,964) 5 Shares Value ($) Securities Lending Collateral 8.5% Daily Assets Fund Institutional, 0.21% (f) (g) (Cost $13,543,053) Cash Equivalents 12.8% Central Cash Management Fund, 0.18% (f) (Cost $20,476,782) % of Net Assets Value ($) Total Investment Portfolio (Cost $178,909,601)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $179,744,181. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $6,053,605. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,601,709 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,548,104. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued or delayed delivery security included. (c) Date shown is call date; not a maturity date for the perpetual preferred securities. (d) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $13,255,552, which is 8.3% of net assets. (e) At October 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 12/18/2012 11 10 Year U.S. Treasury Note USD 12/19/2012 Ultra Long U.S. Treasury Bond USD 12/19/2012 3 United Kingdom Long Gilt Bond GBP 12/27/2012 8 Total unrealized appreciation At October 31, 2012, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Call Options 10 Year U.S. Treasury Note Future 5 5/9/2016 ) (h) Unrealized appreciation on written options on exchange-traded futures contracts at October 31, 2012 was $1,551. At October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NZD 11/2/2012 Barclays Bank PLC NZD USD 11/2/2012 BNP Paribas SA USD ZAR 11/9/2012 Barclays Bank PLC JPY USD 11/20/2012 Barclays Bank PLC USD NZD 11/21/2012 UBS AG USD GBP 11/21/2012 UBS AG USD AUD 11/21/2012 UBS AG USD TRY 11/21/2012 UBS AG USD HUF 11/21/2012 UBS AG USD BRL 11/21/2012 UBS AG CZK USD 11/21/2012 UBS AG JPY USD 11/21/2012 UBS AG EUR TRY 11/30/2012 Barclays Bank PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty ZAR USD 11/9/2012 ) Barclays Bank PLC EUR USD 11/16/2012 ) JPMorgan Chase Securities, Inc. USD JPY 11/20/2012 ) Barclays Bank PLC USD CAD 11/21/2012 ) UBS AG NOK USD 11/21/2012 ) UBS AG CHF USD 11/21/2012 ) UBS AG EUR USD 11/21/2012 ) UBS AG USD CAD 11/26/2012 ) BNP Paribas SA USD JPY 11/26/2012 ) JPMorgan Chase Securities, Inc. JPY USD 11/26/2012 ) Nomura International PLC JPY USD 11/26/2012 ) JPMorgan Chase Securities, Inc. CAD USD 11/26/2012 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, forward foreign currency exchange contracts and written option contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Bonds $
